Name: Commission Decision (EEC) No 484/93 of 2 March 1993 amending Commission Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to import of sweet potatoes and manioc starch intended for certain uses
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 51 / 18 Official Journal of the European Communities 3 . 3. 93 COMMISSION REGULATION (EEC) No 484/93 of 2 March 1993 amending Commission Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to import of sweet potatoes and manioc starch intended for certain uses Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1471 /88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3910/92 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1759/88 (3), as last amended by Regulation (EEC) No 3934/92 (4), provides that import licences applied for in respect of the products in question shall be issued by the Member States on the fifth working day following that on which the application is lodged ; whereas experience shows that this provision is likely to cause delays in the issue of such import licences, prejudicial to the smooth performance of business transactions ; whereas it is therefore preferable that the Member States be able to issue import licences upon receipt of the communication from the Commis ­ sion ; Article 1 In Articles 8 and 14 of Regulation (EEC) No 1759/88, the first subparagraph of paragraph 2 is replaced by the follo ­ wing : '2. Upon receipt of the communication from the Commission, the Member States may issue the import licences'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1993. For the Commission Rene STEICHEN Member of the Commission O OJ No L 134, 31 . 5. 1988, p. 1 . (2) OJ No L 394, 31 . 12. 1992, p . 25. O OJ No L 156, 23. 6. 1988, p . 20. 0 OJ No L 398 , 31 . 12. 1992, p . 19 .